           Case 1:16-cv-04086-LAP Document 16 Filed 05/10/19 Page 1 of 1



                                           Jennifer R. Scullion
                                       207 Shearwater Court West
                                          Jersey City, NJ 07305

May 10, 2019

Honorable Loretta A. Preska
United States District Court
    for the Southern District of New York
500 Pearl Street
New York, New York 10007

        Re: Insparo Emerging Mkts. Credit Fund v. Republic of Argentina, No. 16 Civ. 4086 (LAP)

Dear Judge Preska:

I write with respect to Argentina’s letter of today concerning the above action. Although I appeared in
this matter for Plaintiff when I was with Proskauer Rose LLP, the client relationship was and is Mr.
Paparo’s. I left Proskauer at the end of November, 2016 and the case remained with Mr. Paparo, at his
request. I requested that Mr. Paparo file a substitution of counsel. In June 2017, Mr. Paparo filed a
formal notice of substitution of counsel [ECF No. 14]. (Please note that Mr. Paparo is now with Orrick
LLP.) I do not represent Plaintiff, have not represented it since leaving Proskauer, and have no authority
to appear or act on its behalf in this matter.

To the extent that any further, formal action is needed to give effect to that June 2017 notice of
substitution, I respectfully request that it be entered nunc pro tunc.

Respectfully submitted,
/s/ Jennifer Scullion
Jennifer Scullion

cc:     Vincenzo Paparo, Orrick LLP
        Carmine Boccuzzi, Cleary Gottlieb Steen & Hamilton
